Title: To George Washington from Gouverneur Morris, 29 April 1788
From: Morris, Gouverneur
To: Washington, George

 

Dear Genl
Richmond 29 April 1788

I cannot prevail on myself to omit the present Occasion of offering my Respects, altho I have Nothing to say which is worth your Perusal. It may not however be quite unsatisfactory to receive even Conjecture on a Subject whose Importance is great and whose Situation precludes Evidence. As far as one who avoids much Enquiry can judge I am led to decide that the Opposers to the new Constitution are fewer and more feeble than they were in this Quarter And would almost venture to predict that if Carolina and Maryland shall be tolerably unanimous in the Adoption particularly the latter the Convention of this State will not long hesitate. I am mistaken if some Leaders of Opposition are not more solicitous in the present Moment how to make a good Retreat than how to fight the Battle. It is you know a sad Thing for a great and deep Politician to make a great Blunder and fall in a deep Ditch and yet this may easily happen when Men walk on bad Ground. Adieu. As this was intended meerly to convey my Respects to You and your Lady and to my worthy friend Humphreys if still with you will detain you no longer than to repeat the Assurances of that sincere Esteem with which I am yours

Gouv. Morris

